DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 3,921,360).
Regarding claim 1,  Baldwin discloses a modular satellite structure, flat or three-dimensional (Fig. 3), made with a structured set comprising a plurality of structural elements of a bar type (25) and of a joint type (10), wherein each structural element comprises a containing body (10) made of plastic material (col. 4, lines 37 – 40) provided with at least one cavity defined between at least two apertures (21) of said containing body, and connection means (20) configured to connect with respect to each other two or more of said structural elements to form at least a base body with a flat or three-dimensional polygonal structure, so that, in an assembled and connected state, one aperture (21) of one structural element fits with one aperture of another structural element (Fig. 4) and the respective cavities are put in communication with each other and together form one or more connection cavities in said base body, wherein each structural element of a joint type connects two or more structural elements of a bar type (Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Gonten (US 10,443,233).
Regarding claim 1,  von Gonten discloses a modular satellite structure, flat or three-dimensional (100), made with a structured set comprising a plurality of structural elements of a bar type (102) and of a joint type (104), wherein each structural element comprises a containing body (102) provided with at least one cavity (col. 5, lines 12 – 18) defined between at least two apertures (openings of 106) of said containing body, and connection means (106) configured to connect with respect to each other two or more of said structural elements to form at least a base body with a flat or three-dimensional polygonal structure, so that, in an assembled and connected state, one aperture (opening of 106) of one structural element fits with one aperture of another structural element (Fig. 1) and the respective cavities are put in communication with each other and together form one or more connection cavities in said base body, wherein each structural element of a joint type connects two or more structural elements of a bar type (Fig. 1). von Gonten fails to teach that the containing body is made of plastic material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 2 and 18, von Gonten discloses at least one conductor element and/or at least one electric component (col. 5, lines 12 – 18) is disposed in said cavities of one or more structural elements.
Regarding claim 3, von Gonten discloses that the electric component comprises one or more of either a sensor, a processing unit, a microprocessor or an electric power supply (von Gonten teaches that the electrical component is a sensor or a processor, col. 5, lines 12 – 18).  
Regarding claim 5, von Gonten discloses that the respective containing body of the structural 4 4814-9188-8052, v.1element of a joint type (104) and of a bar type (102) has at least two of said apertures oriented in two separate directions (Figs. 2, 4, 6).  
Regarding claim 6, von Gonten discloses that the containing body of said structural element as a joint comprises at least two apertures oriented in directions orthogonal with respect to each other (Fig. 4).  
Regarding claim 7, von Gonten discloses that the containing body of said structural element as a joint comprises at least three apertures oriented in directions orthogonal with respect to each other (Fig. 4).  
Regarding claim 8, von Gonten discloses that the containing body of said structural element as a bar comprises at least two apertures coaxial with each other (Fig. 4).  
Regarding claims 11 and 15, von Gonten disclose one or more strengthening 5 4814-9188-8052, v.1elements able to connect at least two of said structural elements with respect to each other (center connector shown in Fig. 1).  
Regarding claim 14, von Gonten discloses a plurality of base bodies (200) with a flat or three-dimensional shape associated with each other and having an identical polygonal shape, or at least an identical reciprocal connection face (Fig. 1, plurality of base bodies connected together).  
Regarding claim 16, the discussion of claims above is relied upon.
Regarding claims 4 and 13, von Gonten fails to disclose that at least one electric connector (input/output ports, col. 8, line 16)) is connected to said at least one conductor element, and configured to electrically connect to at least one conductor element of another structural element or an electrical device (sensor).
Regarding claims 12 and 17, von Gonten teaches a plurality of electrical wires and connectors within the hollow cavities which inherently makes an electric circuit.
Regarding claim 9, von Gonten fails to disclose that the containing body of said structural element as a bar comprises at least two apertures oriented in directions orthogonal with respect to each other.  However, it would have been an obvious matter of design choice to use a bar of a different configuration that includes two apertures oriented in directions orthogonal with respect to each other, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose. Furthermore, including apertures of varying directions would provide flexibility in configuring the base bodies.
Regarding claims 10 and 20, von Gonten fails to teach the use of thermoplastics in forming the containing body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use thermoplastic materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 19, von Gonten does not explicitly disclose the method of inserting a conductor element through a connection cavity defined by respective structural elements after assembling the latter.  However, it would have been an obvious matter of design choice to insert the conductor element through the cavity after assembly in order to provide a configuration that allows for easy removal and replacement when needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642